UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7606


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TROY M. WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:02-cr-00110-1)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy M. Williams, Appellant Pro Se. Richard Gregory McVey,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Troy M. Williams appeals the district court’s order

denying his 18 U.S.C. § 3582 (2006) motion, and his motion for

reconsideration.      We   have   reviewed      the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by   the   district   court.          United   States   v.     Williams,     No.

2:02-cr-00110-1 (S.D.W. Va. July 14 & 28, 2008).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials   before    the    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                       2